Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160740(76)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DAVID A. MAPLES,                                                                                     Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160740
  v                                                                 COA: 343394
                                                                    Ct of Claims: 17-000135-MZ
  STATE OF MICHIGAN,
             Defendant-Appellee.
  _________________________________________/

          By order of the Chief Justice, the motion of the Attorney General to extend the time
  for filing its supplemental brief in support of the defendant-appellee is GRANTED. The
  supplemental brief will be accepted as timely filed if submitted on or before August 28,
  2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 30, 2020

                                                                               Clerk